DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
The amendments of claims 1, 4, and 7, and the addition of new claims 17-21 in the reply filed on 11/17/2020 are acknowledged. No new matter is entered.
The cancellation of claims 3 and 5 are acknowledged.
Claims 1-2, 4, and 6-21 are pending in this application. Claims 11-16 are withdrawn as drawn to an unelected invention.
Allowable Subject Matter
Claims 1-2, 4, 6-10, and 17-21 are allowed.
This application is in condition for allowance except for the presence of claims 11-16 directed to an invention non-elected without traverse.  Accordingly, claims 11-16 have been cancelled.
The following is an examiner’s statement of reasons for allowance: Tsuboi et al. (US 20150153237, cited in previous action) is the closest prior art, wherein Tsuboi in view of Higashida et al. (US 20130199593, cite in previous action) disclose most of the limitations of independent claim 1. The references fail to teach the “area of the first opening portion gradually increases from the bottom surface of the first opening portion to the first surface of the insulating substrate” since Higashida teaches that the area increases in a step-wise fashion and not gradually. See figure 3 of Higashida. Moreover, upon further searching the prior art did not remedy this deficiency of Tsuboi and Higashida.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUJUAN A HORTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ELI S MEKHLIN/Primary Examiner, Art Unit 1796